Citation Nr: 9925098	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran was a member of the American Merchant Marine in 
Oceangoing Service during the period of Armed Conflict from 
December 7, 1941 to August 15, 1945.  His DD 214 lists the 
vessels on which he served during the period from January 5, 
1942 to July 1945.  Under the provisions of 38 
C.F.R.§ 3.7(x)(15) such duty is recognized as active service.  

In a rating action of March 11, 1996 the RO denied primary 
service connection for a heart disorder.  A notice of 
disagreement as to this decision was received and the veteran 
and his representative were provided a Statement of the Case 
in regard to this issue in April 1996.  

As the Board of Veterans' Appeals (Board) was unable to 
locate a timely substantive appeal in regard to this 
Statement of the Case, the case was remanded to the RO in 
July 1998.  At that time the RO was instructed to ascertain 
if it was in possession of a timely substantive appeal of the 
issue of entitlement to primary service connection for a 
heart disorder.  If such a timely substantive appeal could 
not be located, and if the veteran indicated that he wished 
to appeal the denial of primary service connection for a 
heart disorder, he and his representative were to be 
furnished a Statement of the Case regarding the issue of 
whether a timely substantive appeal had been filed with the 
April 1996 Statement of the Case.  

In an August 1998 rating action, the RO determined that a 
timely substantive appeal of the issue of primary service 
connection for a heart disorder had not been received and 
Statement of the Case in regard to this matter was issued to 
the veteran and his representative in September 1998.  A 
substantive appeal in response to this Statement of the Case 
has not been received and, accordingly, this issue is not 
before the Board for appellate consideration at this time.  

During the course of the RO's response to the July 1998 Board 
remand, the veteran and his representative indicated a desire 
to pursue the issue of entitlement to secondary service 
connection for heart disease.  This issue was denied by the 
RO in August 1998 and the veteran and his representative were 
notified of the RO's determination by letter dated September 
1, 1998.  

In March 1999, the veteran appeared and gave testimony at an 
RO hearing before a hearing officer in regard to the issue of 
entitlement to service connection for a heart disorder as 
secondary to service-connected PTSD.  The hearing officer 
denied this claim in a decision of July 1999 and a copy of 
his decision, constituting a Statement of the Case, was 
provided the veteran and his representative that same month.  
A substantive appeal as to this issue is considered to have 
been filed by the veteran's representative in VA Form 646 on 
July 30, 1999.  As such, this issue is before the Board for 
appellate consideration at this time.  


REMAND

Service connection is currently in effect for PTSD which is 
evaluated as 30 percent disabling.  The veteran has contended 
that he suffered a myocardial infarction (heart attack) in 
1995 because of this service-connected disability.

The record contains a statement form R.C. Demas, M.D., a 
neurologist, who opined, essentially, that general stress due 
to PTSD contributed to the veteran's 1995 myocardial 
infarction in that "stress" due to this disability, as well 
as the veteran's drinking alcohol and smoking because of 
PTSD, were factors in the veteran's heart attack.  To the 
extent that this medical statement indicates that stress due 
to PTSD was a factor in the development of the veteran's 
heart disorder, it provides competent evidence of a "nexus" 
between a service-connected disability and his heart disorder 
Thus, the Board concludes that the veteran's claim for 
secondary service connection for a heart disorder is "well 
grounded".  The Board has noted that the RO also considered 
the claim for secondary service connection for heart disease 
to be well grounded.  

In a May 1999 statement, a VA physician indicated that he had 
reviewed the veteran's clinical record and noted that the 
veteran's myocardial infarction was due to coronary artery 
disease which was a degenerative disease with multiple risk 
factors.  The doctor said that he found no "convincing" 
evidence of a connection between the veteran's PTSD and the 
veteran's 1995 myocardial infarction.  

This statement from a VA physician is insufficient to support 
the RO's denial of the veteran's claim for secondary service 
connection for a heart disorder because it suggests an 
inappropriate standard of proof in regard to the veteran's 
claim and also because it fails to address the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995).  In that case the 
Court held that secondary service connection may be also 
granted for disability which was aggravated by a service-
connected disorder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1. The RO should afford the veteran a VA 
examination by a board of two 
physicians consisting of a VA 
cardiologist and a VA psychiatrist to 
determine the etiology of the 
veteran's heart disorder.  The claims 
folder must be made available to the 
physicians so that they may review the 
pertinent clinical records and they 
should affirmatively state that they 
have reviewed the claims folder in 
their examination report.  All 
clinical findings should be reported 
in detail.  At the conclusion of their 
evaluations, the physicians should 
correlate their findings in one report 
and render a medical opinion as a 
board of two in answer to the 
following questions: (a) whether it is 
at least as likely as not that the 
veteran's service-connected PTSD 
caused his coronary artery disease 
and/or his 1995 myocardial infarction 
(b) whether it is at least as likely 
as not that the veteran's service-
connected PTSD aggravated his 
underlying coronary artery disease.  

2. Then, the RO should again adjudicate 
the issue of entitlement to secondary 
service connection for a heart 
disorder.  If this benefit is denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further 
consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to follow a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












